 SHERRY & GORDON COMPANY,INC.113Having found that the Respondent did notengagein unfair labor practices by reason of itsrefusal to bargain with the Union and by the remarks made by Zapruder to the cutters, Ifind that the strikewhich began onJanuary 14, 1953, was not an unfair labor practice strike.The testimony shows that the three cutters who went on strike have been replaced. Accord-ingly, I find that the Respondent has not committed any unfair labor practice by failing toreinstate the strikers on or after May 29, 1953, when the Union made such request on theirbehalf.CONCLUSIONS OF LAW1.Chalet, Inc., is, and at all times relevant herein was, engaged in commerce within thethe meaning of Section 2 (6) and (7) of the Act2.International Ladies' Garment Workers' Union, AFL, Cutters Local No. 387, is a labororganization within the meaning of Section 2 (5) of the Act.3.Respondent has not engaged in any unfair labor practices within the meaning of the Act.4The strike, begun on or about January 14, 1953, by employees of Respondent at itsDallas plant was not caused by unfair labor practices of the Respondent.[Recommendations omitted from publication ]SHERRY & GORDON COMPANY, INC.andWILLIAM F.DEALEYLOCAL 282, BUILDING MATERIAL DRIVERS & CHAUF-FEURS, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA, AFLandWILLIAM F. DEALEY. Cases Nos. 2-CA-2506 and 2-CB-798. November 20, 1953DECISION AND ORDEROn June 30, 1953, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondents had not engaged in certain unfairlabor practices in violation of the Act and recommending thattheBoard dismiss the complaint agaist them, as set forthinthecopy of the Intermediate Report attached hereto.Thereafter, exceptions and a brief were filed by the GeneralCounsel, and a reply brief was filed by the Respondent Union.The Board has reviewed the Trial Examiner's rulings madeat the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts thefindings, conclusions, recommendations of the Trial Examiner.We agree with the Trial Examiner that the complaint inthis case must be dismissed because of the improper proce-dure involved in its issuance. Here charges were filed in May1952. Shortly thereafter the charging party requested thatthey be withdrawn. At that time the Board's field examinerinformed the Respondent Union's counsel that the RegionalDirector had approved the withdrawal of charges, which, haditbeen so, would have closed the case. In fact, the Regional107 NLRB No. 50 1 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector's consent to the withdrawal was never signified inwriting. Nevertheless, acting upon the field examiner's assur-ance, the Respondent Union paid to the charging party a sumofmoney to compensate him for his lost wages and grantedhim union membership, in consideration of the withdrawalaction.On March 18, 1953, this complaintissued.At the hearing the General Counsel argued that the com-plaint was properly issued because the Regional Director hadnot signed the withdrawal-of-charges form. In view of theforegoing, we agree with the Trial Examiner thatthe Respond-ent Union was justified in relying upon the word of a responsibleagent of the Board that the Regional Director had approved thewithdrawal of the charges.In addition to the May incident related in the charges, thecomplaint alleges that the Respondents further violated theAct in September 1952. In his exceptions to the IntermediateReport, the General Counsel argues for the first time that asettlement was effected and that the alleged September viola-tion constitutes a breach of that agreement. We do not believethat the Board's doctrine, that if a settlement agreement isbreached a complaint may issue,' should be invoked in thiscase. For here not all of the interested parties were included,and,moreover, unlike a conventional, written settlementagreement,thisarrangement did not require the RegionalDirector to police it's performance. Accordingly, we willdismiss the complaint.[The Board dismissed the complaint.]1Cf.Wallace Corp.v.N.L.R.B., 50 NLRB 138,141 F.2d 87(C. A. 4) 323 U.S. 248,254, 255.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon separate charges duly filed by William F. Dealey on May 19, 1952, the General Counselof the National Labor Relations Board, by the Regional Director for the Second Region (NewYork, New York), issued an order onMarch 18, 1953, consolidating the above-captioned cases,and simultaneously issued his complaint, alleging that Sherry & Gordon, Inc., had engaged inand was engaging in unfair labor practices within the meaning of Section 8 (a) (1) and (3) of theNational Labor Relations Act, as amended, 61 Stat. 136, and that the above-named RespondentUnion had engaged in and was engaging in unfair labor practices within the meaning of Section8 (b) (1) (A) and(2)oftheAct. Copies of the complaint, the order of consolidation, the charges,and notice of hearing were duly served upon the Respondents.With respect to the unfair labor practices, the complaint alleged, in substance, that theRespondent Company, since May 2, 1952, has discriminated in regard to the hire, tenure, andconditions of employment of William F. Dealey, thereby encouraging membership in the Re-spondent Union, and discouraging membership inLoca1455, Bridge. Structural and OrnamentalIron Workers, AFL, by discharging Dealey on May 2 and again discharging him on September2, 1952, because the continued employment of Dealey was not approved of by the RespondentUnion. The complaint also alleges that the Respondent Union caused the Respondent Companyto discharge Dealey on May 2, 1952, and again on September 2, 1952, and that the conduct ofthe Company and the Union restrained and coerced employees in the exercise of rights guaran- SHERRY & GORDONCOMPANY,INC.115teedby Section 7 of the Act in violation of Section 8 (a) (1) and 8 (b) (1) (A) of the Act,respectively.Pursuant to notice, a hearing was held in New York, New York, on June 1and 2,1953, be-fore the undersigned Trial Examiner.The Company,Union,and General Counsel were repre-sented by counsel. All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence pertinent to the issues.The Company,the Union,and General Counsel argued orally upon the record,upon conclusion of presentingevidence. A brief has been received from the Union.Upon the entire record in the case and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.JurisdictionIn its answer,during the hearing,and in its brief,the Union(the Company joining therein)urges that the complaint in both cases should be dismissed because the charges upon which itwas issued were withdrawn, and the withdrawal approved by responsible agents of the Boardbefore issuance of the complaint.The claim raises an issue of sufficient importance,it appears to the Trial Examiner, towarrant examination of its merits before considering matters set out in the complaint.In summary,the facts are as follows,and are based upon documents in the record and theundisputed testimony of counsel for the Union. On May 19, 1952, William F. Dealey filed withtheRegionalOffice two charges,one against the Company,the other against the Union,alleging in substance that the Union had caused the Company to discharge him, and that theCompany had discharged him, in violation of the Act. After filing of these charges, FieldExaminer Julius Altman telephoned to Henry Weiss, counsel for the Union, seeking a con-ference.Weiss went to the Regional Office. There Altman told Weiss that he had consultedwith Dealey and believed a settlement possible. Weiss replied that he had advised his clientthat it had not violated the Act and that he could see no basis for settlement. Altman latercommunicated with Weiss and suggested twoor three alternative plans for settlement.Finally,Weiss agreed to one of the alternatives--payment of a sum of money and acceptance ofDealey'smembership in the Union. Weiss inquired from Altman as to whether there would beany problem in obtaining Regional Director Douds' approval of Dealey's withdrawal of thecharges, such withdrawal being an element of the settlement. Altman said he anticipated noproblem. Weiss told Altman thatbefore Dealey was accepted into the Union he must be assuredthat the withdrawal of the charge had been approved. Thereafter Altman, by telephone, in-formed Weiss that Dealey had signed withdrawal of the charges, and further told him' thatDouds had approved the withdrawal.Payment was made to Dealey in accordance with the settle-ment agreement,and he was admitted tounion membership.In September, some months later,Altman called Weiss, and told him that Dealey had been in the office and said he was again outof a job at Sherry & Gordon's. Thereafter Altman informed Weiss that issuance of a com-plaint was contemplated,based upon the charge filed in May.When Weiss protested that thatcharge had been withdrawn,Altman said that Dealey's withdrawal-request blank had actuallynot been signed by Douds.When Weiss further protested that he had acted in good faith inarranging the settlement upon Altman's assurance that the withdrawal had been approved,Altman admitted that he had voiced such assurance but said that Douds'actual signing of theapproval blanks had been held up "to see what happened at Sherry & Gordon."Neither Douds nor Altman appeared as a witness.zUndated3 but signed withdrawal-of-charge requests,both as to Case No.2-CB-798 and Case No.2-CA-2506,are in evidence.General Counsel offered no evidence to refute Weiss' testimony. In fact,General Counselvoiced no position on the matter,except to object to Weiss' testimony and to claim,in effect,that according to the Board's Rules and Regulations, Regional Director Douds alone was au-thorized to state to Weiss that withdrawal of the charges was approved.The Union urges that the complaint in these cases was improperly issued.iTold him "definitely and unequivocally," according to Weiss.2 The record shows that Altman was present in the hearing room on at least one occasion.3Dealey said that he signed them on June 27, 1952. 1 16DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.ConclusionsThe Trial Examiner finds merit in the Union's position. Whether Douds actually approved or"consented" to Dealey's withdrawal requests or not4 and whether charges actually remainedtechnically in effect or not 5 , are not the only points for consideration. Having officially beeninformed by a responsible agent of the Board that Douds had approved the withdrawal, andhaving made settlement in accordance with that information, the Union was justified in relyingupon it as a fact. Any other conclusion, it appears to the Trial Examiner, must diminishpublic confidence in the administration of the Act.It is therefore concluded that the complaint in these consolidated cases was improperlyissued, and that consideration of the merits of its allegations would not effectuate the purposesof the Act.[Recommendations omitted from publication.]4The Board's Rules and Regulations are silent as to any requirement of "signing," bythe Regional Director, of the request-for-withdrawal form. Sec. 102.9 says, on the point:"Any. . . charge may be withdrawn . . . only with consent of the regional director ...."In this case the Trial Examiner considers that Altman used the word "approval" and Weissreasonably so accepted it, as synonymous with "consent."5 The Trial Examiner is convinced, from the probabilities inherent in the situation asdescribed by Weiss, that Douds consented to the withdrawal of the charges, that Altmancorrectly informed Weiss of such consent, that the charges were effectively withdrawn withinthe meaning of the Board's Rules and Regulations, but that the Regional Director mistakenlybelieved that later events warranted reinstatement of the May 19 charges. (See Square DCompany, 105 NLRB 253.)THE BUDD COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT, & AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, UAW-CIO, Petitioner.Case No. 4-RC-2006. November 20, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Samoff,hearing officer. The hearing officer's rulings made at the hear-Ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:On September 28, 1951, the Intervenor, the Budd Field PlantEmployees Union, herein called the Independent, was certifiedas the collective-bargaining representative of the Employer'sproduction and maintenance employee s.1 Thereafter, on May 29,1The Budd Company, 91 NLRB No. 105 (not reported in printed volumes of Board'sdecisions).107 NLRB No. 48.